Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Malicious prosecution, § 76*—when malice not shown. In an action for malicious prosecution, evidence held insufficient to show malice on the part of defendant. 2. Malicious prosecution, § 20*—when good faith is sufficient defense. Good faith in swearing out the warrant for plaintiff’s arrest is a sufficient defense to an action for malicious prosecution. 3. Malicious prosecution, § 74*—when evidence is insufficient to show caution in swearing out warrant. In an action to recover for malicious prosecution, evidence held to show that, in swearing out a warrant for plaintiff’s arrest, defendant did not act as a reasonably cautious person would have acted in the circumstances. 4. Malicious prosecution, jj 98*—when verdict is excessive. In an action to recover for malicious prosecution, a verdict for plaintiff for $300 held excessive and remittitur of $150 required as condition of affirmance.